            Case 6:21-mj-01032-EJK Document 2 Filed 01/15/21 Page 1 of 1 PageID 2




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                             Case No: 6:21-mj-1032-EJK

ZACHARY BIRMINGHAM


                                                                                          AUSA: John Gardella
                                                                                            FPD: Karla Reyes

 JUDGE:           EMBRY J. KIDD                              DATE AND TIME:                 January 15, 2021
                  United States Magistrate Judge                                         5:23 P.M.- 5:31 P.M.
                                                             TOTAL TIME:                            8 minutes
 Courtroom:       4C


 DEPUTY           T. LeGros                                  REPORTER:                                     Digital
 CLERK:                                                                         Orlando_Digital_Transcripts@flmd.us
                                                                                                          courts.gov
 INTERPRETER:     N/A


                                   CLERK’S MINUTES
                    RULE 5C-SUPERIOR COURT OF DISTRICT OF COLUMBIA
                                  (BENCH WARRANT)
DEFENDANT ARRESTED ON BENCH WARRANT TODAY.

Case called, appearances made, procedural setting by the Court.
Government reviews the status of the case.
Defendant requests court appointed counsel; Court appoints FPD; Order to enter.
Continued to next week pending clarification of jurisdiction regarding bench warrant.
Defendant remains in the custody of the USM pending jurisdiction determination.
Court adjourned.
